AO 245B (Rev. 05/] 5/20] 8) Judgment in a Criminal Petty Case {Modifled) Page l of 1

UNITED STATES DISTRICT COURT
soUTHERN DIsTRlCT or CALIFoRNIA

United States of America JUDGMENT IN A CRIMINAL CASE
V_ (For Oifenses Committed On or Aiter November l, 1987)

Leonel Roldan_LucaS Case Number: 3:18-mj-23097-BLM

Daniel Casillas
Dej@ndant ’s A tierney

7 REGISTRATION NO. 81516298

THE DEFENDANT:
pleaded guilty to count(s) l Of Complaint

E Was found guilty to count(s)

after a plea of not guilty
Accordingly, the defendant is adjudged guilty of such count(s), Which involve the following offense(s):

 

 

 

Title & Section Nature of Offense Count Number§s!
8:1325 ILLEGAL ENTRY (Misdemeanor) l -
l \:l The defendant has been found not guilty on count(s)
|:I Count(s) l dismissed on the motion of the United States.
IMPRISONMENT

The defendant ls hereby committed to the custody of the United States Bureau of Prisons to be

imprisoned for a term of:
TIME SERVED

Assessment: $10 WAIVED Fine: WAIVED
Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal
|:l Court recommends defendant be deported/removed With relative charged m case_

IT IS ORDERED that the defendant shall notify the United States Attorney for this district Wi_thin 30 days
of any change of name residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances

Wednesday, December 19, 2018
Date of Imposition of Sentence

arise ( M/\) g

UEC 1 9 2016 HDNORABLE WILLIAM V. GALLo
UNITED sTATEs MAGISTRATE JUDGE

 

UUFH`
CLEHK US l)l‘: 1111 101 C HNlA
SOUTHL. HN D\ST H|CT OF CAL. lDFOp U\_Y

BY

 

 

 

3:18-mj-23097-BLM

 

